Case 6:19-cv-00631-GAP-DCI Document 33 Filed 11/26/19 Page 1 of 2 PageID 225



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                              Case No. 6:19-cv-00631-GAP-DCI


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
97.101.173.205, an individual,

       Defendant.

                                                /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITHOUT PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 97.101.173.205, are voluntarily dismissed without prejudice.


Dated: November 26, 2019                            Respectfully submitted,


                                                    SMGQ LAW

                                                    /s/ Rachel E. Walker___
                                                    RACHEL E. WALKER (FL Bar No. 111802)
                                                    218 NW 24th Street
                                                    Miami, FL 33127
                                                    Telephone: 305-377-1000
                                                    Fax: 855-327-0391
                                                    Primary Email: rwalker@smgqlaw.com

                                                    Attorneys for Plaintiff
Case 6:19-cv-00631-GAP-DCI Document 33 Filed 11/26/19 Page 2 of 2 PageID 226



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Rachel E. Walker
                                                       Rachel E. Walker, Esq.
